[Cite as State v. Nian, 2022-Ohio-3639.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                      JUDGES:
                                                   Hon. Earle E. Wise, Jr., P. J.
        Plaintiff-Appellee                         Hon. John W. Wise, J.
                                                   Hon. Craig R. Baldwin, J.
-vs-
                                                   Case No. 22 CAA 01 0003
ABULAY NIAN

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                        Criminal Appeal from the Court of Common
                                                Pleas, Case No. 14 CR I 11 0522


JUDGMENT:                                       Affirmed



DATE OF JUDGMENT ENTRY:                         October 11, 2022



APPEARANCES:

For Plaintiff-Appellee                          For Defendant-Appellant

MELISSA A. SCHIFFEL                             BRIAN A. MORRIS
PROSECUTING ATTORNEY                            TAFT STETTINIUS & HOLLISTER LLP
MARK C. SLEEPER                                 425 Walnut Street, Suite 1800
ASSISTANT PROSECUTOR                            Cincinnati, Ohio 45202
145 North Union Street, 3rd Floor
Delaware, Ohio 43015                            DAVID C. ROPER
                                                TAFT STETTINIUS & HOLLISTER LLP
                                                65 East State Street, Suite 1000
                                                Columbus, Ohio 43215
Delaware County, Case No. 22 CAA 01 0003                                                    2


Wise, John, J.

       {¶1}   Appellant Abulay Nian appeals the judgment of the Delaware County Court

of Common Pleas denying the motion for a new trial. Appellee is the State of Ohio. The

relevant facts leading to this appeal are as follows.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   On November 21, 2014, Appellant was indicted for two counts of Rape in

violation of R.C. §2907.02(A)(2).

       {¶3}   On April 9, 2015, Appellant was found guilty of the charges by a jury.

       {¶4}   On May 13, 2015, Appellant filed a Motion for New Trial based upon jury

misconduct. Along with the Motion, Appellant filed an affidavit from a juror (“complaining

juror”) alleging another juror disclosed facts not in the record, specifically, that Appellant

was from Sierra Leone, and that he had prior criminal convictions, which were supposedly

obtained from a newspaper article. Appellee opposed the motion.

       {¶5}   On June 3, 2015, the trial court denied the motion.

       {¶6}   On June 16, 2015, the trial court sentenced Appellant to a term of five years

in prison and determined Appellant was a Tier III sex offender.

       {¶7}   Appellant timely appealed the trial court’s decision. This Court affirmed the

trial court. The Supreme Court of Ohio declined to exercise jurisdiction.

       {¶8}   On April 13, 2017, Appellant filed a petition for a writ of habeas corpus with

the United States District Court for the Southern District of Ohio. The District Court held

his claim was without merit.

       {¶9}   On April 19, 2021, the Sixth Circuit Court of Appeals for the United States

of America held the trial court committed constitutional error and remanded the matter
Delaware County, Case No. 22 CAA 01 0003                                                    3


back to the trial court to conduct a Remmer hearing regarding the alleged jury misconduct.

Nian v. Warden, N. Cent. Correctional Institution, 994 F.3d 746.

       {¶10} On September 13, 2021, the trial court held a Remmer hearing. At the

hearing, the complaining juror testified that one juror kept repeating that Appellant had

prior convictions from another state. The complaining juror claimed this made her finally

relent and change her vote to guilty. She claimed when the verdict was read, she was

crying hysterically because she was worried what would happen to Appellant.

       {¶11} The complaining juror continued that she thought she was being followed

from the parking lot to her house, and someone might shoot her. She said she did not

sleep for three days after the trial. The complaining juror then read newspaper articles

from the case. She quit her job and became frustrated with her church when they said

they could not help her. The complaining juror saw a psychiatrist after the trial, and at this

point contacted Appellant’s counsel. The complaining juror said her jury service was a

traumatic experience for her.

       {¶12} The complaining juror had written two letters to the trial court judge. In these

letters, the complaining juror disclosed that she learned about Appellant’s prior criminal

convictions when she read an article in the newspaper after the trial, not from another

juror. She said her letter must have been wrong. In her second letter, the juror suggested

that Appellant and his rape victim should be placed in a room together so they could listen

and dance to Michael Jackson songs. The complaining juror said in hindsight this was an

inappropriate course of action and illustrates the difficult time she was having with the

verdict.
Delaware County, Case No. 22 CAA 01 0003                                                     4


       {¶13} Two other jurors testified during the Remmer hearing. The first juror said

that he recalls no mention of nationality or prior convictions during the deliberations. The

jury went through the evidence presented methodically, and the complaining juror was

struggling with the idea of sending someone to prison. The second juror also did not

remember any discussions regarding the nationality of Appellant or his prior convictions

during deliberations. This juror testified that the complaining juror said she had a difficult

time convicting because she was worried about the negative impact a conviction would

have on Appellant’s future.

       {¶14} On December 13, 2021, the trial court denied Appellant’s Motion for New

Trial. The trial court found the complaining juror not to be credible, and that the testimony

of the other two jurors was credible.

                                   ASSIGNMENTS OF ERROR

       {¶15} Appellant filed a timely notice of appeal. Appellant’s brief did not contain

specified assignments of error, but described two:

       {¶16} I. THE TRIAL COURT ERRED BY ADMITTING THE COMPLAINING

JUROR’S LETTERS TO THE JUDGE INTO EVIDENCE.

       {¶17} II. THE TRIAL COURT ABUSED ITS DISCRETION BY DETERMINING

APPELLANT’S PRIOR RECORD WAS NOT DISCUSSED DURING DELIBERATIONS.

                                                 I.

       {¶18} In Appellant’s first Assignment of Error, Appellant argues the trial court erred

in admitting two letters the complaining juror sent to the trial court judge. We disagree.

       {¶19} “Ordinarily, a trial court is vested with broad discretion in determining the

admissibility of evidence in any particular case, so long as such discretion is exercised in
Delaware County, Case No. 22 CAA 01 0003                                                  5


line with the rules of procedure and evidence.” Rigby v. Lake County, 58 Ohio St.3d 269,

271, 569 N.E.2d 1056 (1991). The appellate court must limit its review of the trial court’s

admission or exclusion of evidence to whether the trial court abused its discretion. Id. The

abuse of discretion standard is more than an error of judgment; it implies the court ruled

arbitrarily, unreasonably, or unconscionably. Blakemore v. Blakemore, 5 Ohio St.3d 217,

450 N.E.2d 1140 (1983).

       {¶20} Evid.R. 613(B) states:

              (B) Extrinsic Evidence of Prior Inconsistent Statement of

       Witness. Extrinsic evidence of a prior inconsistent statement by a witness

       is admissible if both of the following apply:

              (1) If the statement is offered solely for the purpose of impeaching

       the witness, the witness is afforded a prior opportunity to explain or deny

       the statement and the opposite party is afforded an opportunity to

       interrogate the witness on the statement or the interests of justice otherwise

       require;

              (2) The subject matter of the statement is one of the following:

              (a) A fact that is of consequence to the determination of the action

       other than the credibility of a witness;

              (b) A fact that may be shown by extrinsic evidence under Evid.R.

       608(A), 609, 616(A), or 616(B);

              (c) A fact that may be shown by extrinsic evidence under the

       common law of impeachment if not in conflict with the Rules of Evidence.
Delaware County, Case No. 22 CAA 01 0003                                                    6


       {¶21} In the case sub judice, on cross-examination the trial court admitted the

complaining juror’s first letter to the court as extrinsic evidence of a prior inconsistent

statement. This letter refuted the timeline of when the complaining juror learned of

Appellant’s prior criminal convictions and how the complaining juror learned of Appellant’s

prior record. While on direct examination, the complaining juror stated she learned of

Appellant’s prior convictions from a fellow juror during deliberations. However, in her own

letter addressed to the trial court judge, the complaining juror says she learned of his prior

convictions from reading a newspaper article after the trial. The complaining juror was

given an opportunity to explain the statement or deny it, and the manner in which and

when she learned of Appellant’s prior convictions is a fact of consequence other than one

of her credibility. The first letter was properly admitted into evidence under Evid.R. 613(B).

       {¶22} Evid.R. 616, in pertinent part, states:

               In addition to other methods, a witness may be impeached by any

       of the following methods:

              …

              (B) Sensory or Mental Defect. A defect of capacity, ability, or

       opportunity to observe, remember, or relate may be shown to impeach the

       witness either by examination of the witness or by extrinsic evidence.

       {¶23} In the case sub judice, on cross-examination the trial court admitted the

complaining juror’s second letter to the court as extrinsic evidence of her mental state at

the time she contacted trial counsel to allege juror misconduct. In her second letter, the

complaining juror suggested placing Appellant and his rape victim in a room to listen and

dance to Michael Jackson songs. On cross-examination, Appellant agreed this
Delaware County, Case No. 22 CAA 01 0003                                                  7


suggestion was inappropriate and an illustration of mental issues she was dealing with at

that time. As such the second letter was appropriately admitted under Evid.R. 616.

Therefore, the trial court did not abuse its discretion in admitting the complaining juror’s

letters into evidence.

       {¶24} Accordingly, Appellant’s first Assignment of Error is overruled.

                                                II.

       {¶25} In Appellant’s second Assignment of Error, Appellant argues the trial court

abused its discretion in finding Appellant’s prior convictions were discussed during

deliberations. We disagree.

       {¶26} Crim.R. 33 governs motions for new trials. A motion for a new trial is

addressed to the sound discretion of the trial court, and may not be overturned absent an

abuse of discretion. State v. Schiebel, 55 Ohio St.3d 71, 75, 564 N.E.2d 54 (1990). Again,

an abuse of discretion standard is more than an error of judgment; it implies the court

ruled arbitrarily, unreasonably, or unconscionably. Blakemore v. Blakemore, 5 Ohio St.3d

217, 450 N.E.2d 1140 (1983).

       {¶27} Appellant filed a Motion for a New Trial pursuant to Crim.R. 33(A)(2),

namely, “[m]isconduct of the jury, prosecuting attorney, or the witnesses for the state.”

Crim.R. 33(A)(2). Appellate review of a case alleging misconduct under Crim.R. 33(A)(2)

requires a two-step inquiry. State v. Herb, 9th Dist. Lorain No. 05CA008783, 167 Ohio

App.3d 333, 855 N.E.2d 115, 2006-Ohio-2412, ¶6. “First, it must be determined whether

* * * misconduct actually occurred.” Id. “Second, if * * * misconduct actually occurred, it

must be determined whether the misconduct materially prejudiced the defendant’s

substantial rights.” Id.
Delaware County, Case No. 22 CAA 01 0003                                                  8


       {¶28} Regarding the first step of the inquiry, Appellant argues the jury heard of

Appellant’s prior convictions during deliberations prejudicing Appellant’s substantial right

to a fair trial. The State argues that no such information was disclosed during the

deliberations.

       {¶29} Appellant presented evidence of testimony by the complaining juror. On

direct examination, the complaining juror said another juror repeatedly said Appellant had

prior convictions in another State, and that this information caused the complaining juror

to find Appellant guilty of the indictment.

       {¶30} The State, on cross-examination, provided a letter written by the

complaining juror to the trial court judge stating she read a newspaper article after the

trial, and in the article, it discussed Appellant’s prior convictions. The complaining juror

acknowledged in the letter that this was the first time she had ever heard of these prior

convictions.

       {¶31} The State also called two other jurors to testify. Both of these jurors stated

they found Appellant guilty because of the evidence presented at trial, and that they had

no recollection of any mention of Appellant’s prior convictions during deliberations. The

trial court found the complaining juror’s testimony not to be credible, and her colleagues’

testimony to be credible.

       {¶32} Upon review of the entire record, the trial court did not abuse its discretion

in finding the complaining juror’s testimony not be credible, and that of her colleagues to

be credible and holding no jury misconduct occurred.
Delaware County, Case No. 22 CAA 01 0003                                         9


      {¶33} Accordingly, Appellant’s second Assignment of Error is overruled.

      {¶34} For the foregoing reasons, the judgment of the Court of Common Pleas of

Delaware County, Ohio, is hereby affirmed.


By: Wise, John, J.

Wise, Earle, P. J., and

Baldwin, J., concur.




JWW/br 1006